Citation Nr: 1230422	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for kidney failure status post renal allograft transplantation due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1952 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2006.  A transcript of that hearing has been associated with the claims folder.

The case was previously remanded by the Board to the RO, via the Appeals Management Center (AMC) in Washington, D.C., in September 2007 and August 2009 for further development.

The Board notes that the RO last adjudicated this claim in a March 2012 Supplemental Statement of the Case (SSOC).  Thereafter, the RO associated with the Virtual VA electronic claims folder additional records which are not relevant to the dispositive issue on appeal - the nature, onset and etiology of the Veteran's kidney disease.  As such, the Board may proceed with adjudication of the claim without prejudice to the Veteran.

The appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, and understands the frustration voiced by the Veteran and his witnesses in the amount of time it has taken to reach a final decision.  However, the Board cannot proceed with a decision at this time as the December 2011 medical opinion received from the VA Director, Environmental Health Program (EHP) is inadequate for rating purposes.

In general, the probative value of a medical opinion is based, in part, upon whether the opinion is predicated on an accurate factual history.  See generally Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000).  The December 2011 EHP medical opinion relies upon a history of the Veteran being diagnosed with chronic renal failure in 2003.  Yet, the Veteran reports the onset of kidney problems in August 1999. See VA Form 21-526 Veteran's Application for Compensation and/or Pension received September 2004)  The available VA clinical records record a history of chronic renal failure in March 2000, renal cyst in February 2002 and end-stage renal disease in November 2002.  The Veteran subsequently underwent renal allograft transplantation in 2004.

The Board cannot comment on the significance, if any, that the discrepancy regarding the onset of kidney problems has upon the validity of the December 2011 EHP opinion.  Yet, the December 2011 EHP report also reflects that the examiner did not have knowledge of the Veteran's estimated dose exposure to the kidneys which clearly must be considered in rendering an opinion in this case.

In July 2010, the Defense Threat Reduction Agency (DTRA) determined that the Veteran's participation in Operation CASTLE resulted in ionizing radiation exposure that was no more than an external gamma dose of 18 rem, an external neutron dose of 0.5 rem, an internal committed dose to the kidney (alpha) of 1.5 rem, and an internal committed dose to the kidney (beta + gamma) of 8 rem.

In April 2011, the DTRA provided a dose estimate for the Veteran's skin (pertaining to a service connection claim for skin cancer) as an external gamma dose of 18 rem, an external neutron dose of 0.5 rem, and a total dose to any skin area of 550 rem.

Unfortunately, a November 2011 Memorandum from the Director, Compensation and Pension Service provided a summary of the facts which cited the dose estimate for the Veteran's skin but did not cite the dose estimate for his kidneys.

In the December 2011 EHP opinion, the VA examiner only cited the dose estimate for the Veteran's skin and commented that a skin dose would not reach the Veteran's kidneys.  Yet, as indicated above, DTRA has estimated an internal committed dose to the kidney (alpha) of 1.5 rem, and an internal committed dose to the kidney (beta + gamma) of 8 rem.

Overall, the Board must return the December 2011 EHP opinion as inadequate as the reliance on an inaccurate factual history may be potentially prejudicial to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims folder clinical records of the Veteran's treatment for kidney disease at the Beckley VAMC from August 1999 to January 15, 2003, and from June 6, 2012 to present.  Also, obtain all relevant records from the Pittsburgh VAMC since 2004.

2.  Upon completion of the above, take the appropriate steps to obtain another opinion from the VA Director, Environmental Health Program regarding whether the Veteran's kidney disorder results from exposure to ionizing radiation.  

In obtaining another opinion, the RO must ensure that the VA Director, Environmental Health Program is provided an accurate factual history which includes the following:

* the DTRAs July 2010 estimate that the Veteran's participation in Operation CASTLE resulted in ionizing radiation exposure that was no more than an external gamma dose of 18 rem, an external neutron dose of 0.5 rem, an internal committed dose to the kidney (alpha) of 1.5 rem, and an internal committed dose to the kidney (beta + gamma) of 8 rem; and
* the Veteran's report of kidney problems beginning in August 1999 with VA clinical records recording a history of chronic renal failure in March 2000, renal cyst in February 2002, end-stage renal disease in November 2002, and the Veteran undergoing renal allograft transplantation in 2004 (the RO is free to correct this factual history if indicated by additional evidence received as a result of this remand, including the VA clinical records covering the time period from August 1999 to January 15, 2003).

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

